Citation Nr: 0504484	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-15 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility to Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35.

3.  Entitlement to service connection for bilateral hearing 
loss, and renal cell carcinoma, to include as a result of 
Agent Orange exposure, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION


The veteran served on active duty from November 1967 to 
October 1970.  He died in January 2002.  The appellant is the 
veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

During the pendency of the appeal, the claim of entitlement 
to service connection for PTSD for accrued benefits was 
granted.  Therefore, this issue is no longer for appellate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In her VA Form 9, received in May 2003, the appellant 
requested a Travel Board hearing to be held at the RO in 
Winston-Salem, North Carolina.  The RO, in a January 2005 
letter to the appellant, proposed to conduct a 
videoconference hearing instead of the requested Travel Board 
hearing.  In correspondence, received later that same month, 
the appellant declined a videoconference hearing and 
reiterated her request for a Travel Board hearing.  There is 
no indication in the record that such a hearing has been 
scheduled.  As such, a Travel Board hearing should be 
scheduled.

In view of this, the case is REMANDED for the following 
action:

The RO schedule a Travel Board hearing 
for the veteran and properly notify her 
and her representative of this hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



